PER CURIAM.
We affirm the Deputy Commissioner’s basic award for attendant care and costs. We note, however, that his order provided that the attendant care award should run from February 22,1979 to date and continuing without any provision adjusting for time that claimant’s attendant was not providing assistance to claimant. The claimant testified that she spent six weeks in Maine at the end of 1979, during which time she was not assisted by her attendant. Therefore, this case is remanded so that the Deputy Commissioner can modify his order to reflect that the attendant shall not be paid for the time that the claimant was in Maine.
ERVIN, BOOTH and JOANOS, JJ., concur.